TOWNSEND, District Judge.
The merchandise in question comprises certain fine steel rods or bars, highly polished, of the class known as “Stubbs steel,” one-lialf and three-sixteenths of an inch in diameter, and about 36 inches long. They were returned as steel drill rods, valued above 4 cents a pound, and duty was assessed ihereon, in accordance with the provisions of paragraph 124 of the act of 1894, at 40 per cent, ad valorem, as “drill rods.” The importers protested, claiming that they were dutiable under the provisions of paragraph 122 of said act, for “steel in all forms and shapes, not specially' provided for in this act, valued above sixteen cents per pound,” etc. The board of appraisers found that they were neither wire nor strip steel, but that they were bright steel rods. The counsel for the United States contends that they are drill rods in fact, and, if material to this question, that they are drill rods of wire, under the subheading of “wire” in said paragraph 124.
These rods were manufactured by Peter Stubbs, of England, from special tool steel. The analyses show that the steel contains a very small quantity, comparatively, of phosphorus; that it was made in a crucible, out of the bast iron, into ingots; was then heated and hot rolled to about the size of the finished rods; that these rods were then passed through the rolls cold, then annealed soft, then drawn cold through dies to the exact gauge, then unrolled, straightened, and polished and cut into lengths, and when so made, by reason of the low percentage of phosphorus, were eminently suitable for drill rods. There is fnri her much evidence to show that this Stubbs steel was ihe standard for the best drill rods, and it is in fact used to make drill rods. It is proven that these rods are commonly or commercially known as “drill rods,” although known by other names, such as “Stubbs steel” and “'steel rods.” It is further proven by un-contradicted testimony that rods of this character, and of the length and diameter shown by these exhibits, were included in the wire class by commercial designation in this country; and it is shown by the testimony of expert witnesses that they come within the definition *484of wire, in that they are composed of metal drawn cold through a die, with an even diameter, and a smooth, bright surface. It is established by uncontradicted testimony that these articles have gone through the processes which are essential in the making of wire, and which are essential to fit them for the making of drills, and that they have been cut into appropriate lengths; and it is abundantly established by the evidence of manufacturers, as well as dealers, that they are commercially included within the class of wires or wire, and are commonly known as “drill rods.” Inasmuch as they are also steel rods for making drills, and therefore drill rods in fact, the decision of the board of general appraisers is reversed.